FILED
                                                                            APR 21 2010
                           NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



In the Matter of: NEIL MARTIN ROSE,              No. 08-60034

             Debtor.                             BAP No. WW-07-1395-JuKuK


                                                 MEMORANDUM *
NEIL MARTIN ROSE,

             Appellant,

  v.

RICHARD M. RUGGERIO; et al.,

             Appellees.



                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
               Jury, Kurtz, and Klein, Bankruptcy Judges, Presiding

                             Submitted April 5, 2010 **



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      RYMER, McKEOWN, and PAEZ, Circuit Judges.

      Neil Martin Rose, a Chapter 7 debtor, appeals pro se from the decision of the

Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s order

granting summary judgment, removing a lis pendens recorded by Rose against

property sold by the bankruptcy trustee, and enjoining Rose from filing other

documents clouding title to the property without prior court approval. We have

jurisdiction pursuant to 28 U.S.C. § 158(d). We review de novo the BAP’s

decision, Sigma Micro Corp. v. Healthcentral.com (In re Healthcentral.com), 504

F.3d 775, 783 (9th Cir. 2007), and we affirm.

      The bankruptcy court properly canceled the invalid lis pendens. See Wash.

Rev. Code § 4.28.325 (providing that a court may cancel a lis pendens upon a

showing of good cause).

      The bankruptcy court properly enjoined Rose from filing documents

clouding title to the property without prior court approval. See Molski v.

Evergreen Dynasty Corp., 500 F.3d 1047, 1056-62 (9th Cir. 2007) (affirming pre-

filing review orders where litigant received notice and an opportunity to be heard,

there was an adequate record on appeal for review, the court found the litigant’s

actions frivolous and harassing, and the order was narrowly tailored).




                                          2
      We reject Rose’s contention that the bankruptcy court lacked jurisdiction

because his allegations, even if true, do not affect jurisdiction.

      Rose’s remaining contentions are unpersuasive.

      The Chapter 7 trustee’s motion to be dismissed as a party to this appeal is

denied.

      AFFIRMED.




                                            3